Name: COMMISSION REGULATION (EC) No 456/97 of 10 March 1997 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  animal product;  consumption
 Date Published: nan

 Official Journal of the European Communities No L 69/ 1311 . 3 . 97 | EN I COMMISSION REGULATION (EC) No 456/97 of 10 March 1997 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal Whereas it should be recalled that licences issued pursuant to this Regulation will , throughout the period of validity, be open for use only in so far as provisions on health protection in force permit, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1036/96 of 10 June 1996 opening and providing for the administration of tariff quotas for high-quality fresh , chilled and frozen beef and for frozen buffalo meat for the period 1 July 1996 to 30 June 1997 ('), as amended by Regulation (EC) No 1737/96 (2), and in particular Article 5 (3) thereof, Whereas Commission Regulation (EC) No 1036/96 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2 (f); Whereas Article 2 (f) of Regulation (EC) No 1036/96 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1996 to 30 June 1997 at 12 250 tonnes; HAS ADOPTED THIS REGULATION: Article 1 1 . All applications for import licences from 1 until 5 March 1997 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2 (e) of Regulation (EC) No 1036/96 shall be granted in full . 2 . Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 1036/96, during the first five days of April 1997 for 3 829 tonnes . Article 2 This Regulation shall enter into force on 11 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 138 , 11 . 6 . 1996, p . 1 . 2 OJ No L 225, 6 . 9 . 1996, p . 5 .